 

Exhibit 10.1

 

THIRD AMENDED & RESTATED EMPLOYMENT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into as of the
29th day of April 2012 by and between, Ilan Sheena Israel Identity # 055366454,
resident at 22 Levin Street, Herzliya 46781, Israel (the "Employee") and Zion
Oil & Gas, Inc. (the "Company").

 

W    I    T    N    E    S    S    E    T    H

 

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement (the “Original Employment Agreement”) entered into as of October 25,
2009 pursuant to which the Employee was employed as “Vice President of Finance”
of the Company's Caesarea, Israel, branch office;

 

WHEREAS, the Company and Employee entered into an Amended and Restated
Employment Agreement as of January 1, 2010 and a Second Amended & Restated
Employment Agreement as of April 1, 2011 (“Second Restated Agreement”);

 

WHEREAS, the term of employment in the Second Restated Agreement is scheduled to
terminate on March 31, 2012;

 

WHEREAS, the Company and Employee desire to amend and restate the Second
Restated Agreement in its entirety, all on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, the Employee and the Company hereby agree as follows:

 

A Restatement of Original Employment Agreement. With effect from the date first
written above, the Second Restated Agreement is hereby amended and restated in
its entirety so that Employee's continuing duties and obligations to the Company
shall henceforth be governed by the terms contained herein (as so amended and
restated, the "Third Restated Agreement"). Employee acknowledges and agrees that
the Company has satisfied in full all of its obligations to Employee contained
under the Second Restated Agreement. Following the effective date of this Third
Restated Agreement, Employee agrees that the Second Restated Agreement, as
originally executed by the parties, shall have no force or effect.

 

1. Employment

 

1.1 With effect from the Effective Date (as defined in Section 2), the Company
employs Employee and Employee accepts employment with the Company as Chief
Financial Officer, Chief Accounting Officer and Managing Director of the Israel
Branch of Company upon the terms and conditions set forth herein.

 

1.2 The Employee's authority shall be subject to the authority of the Chief
Executive Officer of the Company.

 

1.3 Rules and Regulations. The Employee shall be bound by and shall faithfully
observe and abide by all the rules and regulations of the Company from time to
time in force which are brought to his notice and supervisor instructions from
time to time. Employee shall sign simultaneously with this Agreement the
Company’s ‘Code of Business Conduct and Ethics'.

 

 

 

 



 

1.4 Extent of Services. The Employee shall be employed on a full-time basis and
shall devote his entire business time, attention and efforts to the performance
of his duties and responsibilities under this Agreement and the business and
affairs of the Company. The Employee acknowledges hereby that the terms of his
employment, the circumstances thereof, and the nature of his work require an
unusual amount of personal trust as set out in the Israeli Hours of Employment
and Rest Law, 5711-1951, and the Employee is employed in a senior managerial
position and therefore, the said law shall not apply to the Employee’s
employment with the Company.

 

 

2. Term; Termination.

 

2.1 Term. Employee's employment under this Agreement shall commence on the date
first noted above (the “Effective Date”) and continue until terminated in
accordance with the provisions herein. The Company and the Employee are entitled
to terminate Employee's employment under this Agreement at any time subject to
prior written notice to the other party as required pursuant to the Prior Notice
For Dismissal and Resignation Law-2001.

 

2.2 Termination by Employee. The Employee may terminate this Agreement upon 60
Business Days prior written notice given by the Employee to the Company. The
Company, at its sole discretion, may instruct the Employee not to come to
Company offices or do any work hereunder during such notice period. Upon the
termination of employment by the Employee under this Section 2.2 the Company
shall pay to the Employee all Gross Salary, bonuses and other benefits earned or
accrued up to the date of termination (including all amounts in Bituach
Menahalim fund and other amounts under Sections 3 & 4), but otherwise all
obligations of the Company under this Agreement shall end.

 

2.3 Termination by Company for Cause. The Company may terminate this Agreement
and the employment hereunder upon the occurrence of any of the following (each
being “Cause”): (i) Employee breaches any of the terms or conditions of this
Agreement; (ii) Employee substantially fails to perform the Employee's areas of
responsibility set forth herein, (iii) Employee engages in willful misconduct or
acts in bad faith with respect to the Company, in connection with and related to
the employment hereunder, (iv) Employee is convicted of a felony, (v) Employee
fails to comply with the instructions of the person to whom Employee reports or
(vi) Employee commits any other act which under applicable law would give rise
to termination for cause and in such circumstances the Employee shall not be
entitled to prior notice or payment of severance.

 

2.4 Termination by the Company without Cause. The Company may terminate this
Agreement at any time for other than Cause by written notice to Employee.
Company shall pay to Employee upon termination without Cause (i) severance pay
in accordance with the Severance Pay Law- 1963, and (ii) all Gross Salary,
bonuses and other benefits earned or accrued up to the date of termination
(including all amounts in Bituach Menahalim fund and other amounts under
Sections 3 & 4) and (iii) three months Gross Salary.

 

2.5 Upon termination of employment for whatever reason, Employee shall remit
back to the Company all Company property then in his possession or control.

 

2.6 In order to be eligible for the payments as set forth herein upon
termination Employee must (i) execute and deliver to the Company a general
release, in a form satisfactory to the Company, and (ii) be and remain in full
compliance with his obligations under this Agreement.

 

 

 



 

3. Compensation

 

3.1 (i) During the term hereof, and subject to the performance of the services
required to be performed hereunder by Employee, the Company shall pay to the
Employee for all services rendered hereunder, as salary, once per month, and no
later than the seventh calendar day with respect to the prior calendar month, a
monthly gross amount of NIS 56,400 (the "Gross Salary"). The Employee shall be
entitled to a cost of living allowance, pursuant to extension orders issued by
the Labor and Welfare Minister, published from time to time.

 

(ii) Signing Bonus. Immediately after the Parties execute this Third Restated
Agreement, the Employee shall be paid a signing bonus of NIS 75,000 less
withholding taxes required under law. This signing bonus shall not be considered
as Gross Salary for the purposes of this Third Restated Agreement.

 

 

3.2 Cell Phone. The Company shall provide Employee with a cell phone and pay the
service provider directly for its maintenance and reasonable use charges. The
taxable benefits on this item will be grossed up in the monthly salary “gilum
hatavah”.

 

3.3 Car. Company shall provide Employee with use of a leased automobile with a
monthly gross cost up to NIS 4,000 and Company shall pay for gas. The taxable
benefits on this item will be grossed up in the monthly salary “gilum hatavah”.

 

3.4 Professional Fees. The Company shall reimburse Employee professional license
fees paid to the Institute of Certified Public Accountants in Israel. In the
event that employment hereunder is terminated for any reason the Employee shall
reimburse the Company for the pro rata portion of the said fees, if any, for the
period after such termination.

 

3.5 Stock Options. Without derogating from any stock options previously awarded
to the Employee, subject to the Employee entering into the Company's standard
Employee Stock Option agreement, for services required to be performed hereunder
by Employee, the Employee shall be entitled to participate in an employee stock
option plan of the Company. The Company shall grant to Employee, so long as
Employee remains in the employ of the Company, on the last day of each calendar
quarter, commencing June 30, 2012, penny options for 2,500 shares of Common
Stock of the Company, under Company’s 2011 Incentive Stock Option Plan (or such
other plan as may then be in force). All options granted pursuant to this
Section 3.5 shall be fully vested when granted and shall be exercisable until
December 4, 2021

 

4. Social and Accompanying Benefits

 

4.1 Vacation. Employee shall be entitled to annual vacation of 22 Working Days
(“Annual Leave Quota”), to be taken at times as agreed upon by the parties,
taking into account the employees reasonable needs. Employee shall not be
entitled to accrue unused Annual Leave Quota without the prior written consent
of the Company, provided however, that if Employee has been unable to use any
part of the Annual Leave Quota due to demands of the Company, such unused days
shall be redeemed by the Company and paid to the Employee.

 

In the event of termination of employment, for any reason, Employee shall be
entitled to redemption of annual leave solely in accordance with and subject to
the provisions of the Annual Leave Law of 1951.

 

4.2 Sick Leave. Employee shall be entitled to sick leave in accordance with the
provisions of the Sickness Pay Law - 1976.

 

 

 



4.3 Recreation Pay. Employee shall be entitled to annual recreation pay (Dmey
Havra’a) in an amount to be determined in accordance with Israeli regulations as
in effect from time to time with respect to such pay.

 

4.4 Withholding Tax Company shall withhold, or charge Employee with, all taxes
and other compulsory payments as required under applicable law with respect to
all payments, benefits and/or other compensation paid to Employee in connection
with his employment with Company.

 

4.5 Offset. Company shall be entitled to offset from any and/or all payments to
which Employee shall be entitled thereof, any and/or all amounts to which
Company shall be entitled from Employee at such time.

 

4.6 Army Service. The Employee if required by Israeli law, may be absent from
work to fulfill army reserve obligations (Miluim). Employee shall immediately
upon receipt of notice regarding any up-coming Miluim, inform Employer. Employee
shall provide Employer timely, with appropriate and necessary documentation,
corresponding to days absent for Miluim, so that Employer may claim
reimbursement or payment from Bituach Leumi.

 

4.7 Bituach Menahalim. The Company and the Employee will obtain and maintain
Manager's Insurance (Bituach Menahalim) under Israeli law for the benefit of the
Employee in the customary form in Israel. Each of the Company and the Employee
shall contribute toward the premiums payable in respect of such insurance those
amounts which would be recognized under applicable law, but in no event shall
such contributed amounts be more than thirteen and one third percent (13 1/3%)
and up to two and a half per cent (2.5%) for work disability cover of each
monthly Gross Salary payment from the Company and five percent (5 %) of such
amount from the Employee (which Company shall deduct automatically from Gross
Salary). It is hereby agreed that in the event that Employee's employment
hereunder is terminated by the Company for any reason other than "cause", the
amount payable under such insurance policy in respect of severance pay shall be
in lieu and final substitution of the amount of severance pay, if any, payable
under Israeli law, and the Company shall not be duty-bound to pay any other
amounts in respect of severance pay or in respect of the termination of
employment (except as otherwise set forth herein).

 

4.8 Keren Heshtamlut. The Company and the Employee shall maintain an advancement
fund under Israeli law (Keren Heshtamlut) for exclusive benefit of the Employee.
The Company shall contribute to such fund an amount equal to 7-1/2% of each
monthly Gross Salary payment and the employee shall contribute to such fund an
amount equal to 2-1/2% of each monthly Gross Salary payment. The Employee hereby
instructs the Company to transfer to such advancement fund the amount of the
Employee's and the Company's contribution from each monthly Gross Salary
payment. The employee can elect to receive any part of the employer contribution
in cash should this be more efficient for tax purposes at the employees
election. Any cost whatsoever associated with receipt by Employee of employer
contribution in cash will be borne solely by the Employee (tax or otherwise). On
termination of the employment, Employee will be eligible to receive all amounts
accrued to him in the fund.

 

5. Development Rights. The Employee agrees and declares that all proprietary
information including but not limited to trade secrets, know-how, patents and
other rights in connection therewith developed by or with the contribution of
Employee's efforts during his employment with the Company shall be the sole
property of the Company. Employee shall keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all such proprietary information developed by
Employee. Upon the Company's request (whenever made), Employee shall execute and
assign to the Company all the rights in such proprietary information. It is
hereby acknowledged and agreed that the Gross Salary payable under this
Agreement also constitutes sufficient consideration for the Employee's
obligation hereunder. The Employee hereby irrevocably waives all moral rights
arising under statute in any jurisdiction or under common law which the employee
may have now or in the future with respect to any developments.

 

 

 



6. Secrecy and Nondisclosure

 

6.1 Employee acknowledges and understands that in his capacity as Employee, he
will have access to the Company’s confidential and proprietary information
(whether or not so marked) including without limitation, business, financial,
marketing, technology, research and development and product information in
various media and forms including without limitation written and oral
(“Proprietary and Confidential Information”). Proprietary and Confidential
Information shall not include information that has become part of the public
knowledge except as a result of breach of this Agreement by the Employee.

 

6.2 Employee agrees to hold in trust and confidence all Proprietary and
Confidential Information disclosed to Employee and further agrees not to exploit
or disclose the Proprietary and Confidential Information to any other person or
entity or use the Proprietary and Confidential Information directly or
indirectly for any purpose other than for Employee’s work with the Company.

 

6.3 The Employee acknowledges and agrees that the Proprietary and Confidential
Information furnished hereunder is and shall remain proprietary to the Company.

 

6.4 Unless otherwise required by statute or government rule or regulation, all
copies of the Proprietary and Confidential Information, shall be returned to the
Company immediately upon request without retaining copies thereof.

 

6.5 The Employee acknowledges that the Company has received and in the future
will receive from third parties confidential or proprietary information (whether
or not so marked) (“Third Party Information”) subject to a duty on the Company’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. The Employee shall hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with his work for the Company, Third
Party Information unless expressly authorized by an officer of the Company in
writing.

 

6.6 It is hereby acknowledged and agreed that the Law of Commercial Torts shall
apply to the Employee's undertaking hereunder.

 

7. Poaching

 

7.1 The Employee shall not at any time during the period from the termination of
this Agreement or any extension hereof, to the expiry of one (1) year, employ or
attempt to employ or solicit or endeavor to entice away from or discourage from
being employed by the Company any person who is, or shall at any time until the
termination of this Agreement or any extension hereof, one of the employees of
the Company or was an employee anytime in the previous 6 months.

 

8. Miscellaneous

 

8.1 Assignment. Company may assign or transfer this Agreement or any right,
claim or obligation provided herein, provided however that none of Employee’s
rights under this Agreement are thereby diminished.

 

8.2 No Waiver Company’s failure or delay in enforcing any of the provisions of
this Agreement shall not, in any way, be construed as a waiver of any such
provisions, or prevent Company thereafter from enforcing each and every other
provision of this Agreement which were previously not enforced.

 

 

 



8.3 Employee Representations. The Employee represents and warrants to the
Company that the execution and delivery of this Agreement and the fulfillment of
the terms hereof (i) will not constitute a breach of any agreement or other
instrument to which he is party, (ii) does not require the consent of any
person, and (iii) shall not utilize during the term of her employment any
proprietary information of any third party, including prior employers of the
Employee.

 

8.4 Entire Agreement. This Agreement and Schedules hereto constitutes the entire
understanding and agreement between the parties and supersedes any and all prior
discussions and agreement and correspondence, and may not be amended or modified
in any respect except by a subsequent writing executed by both parties unless
agreed otherwise herein.

 

8.5 Notices. All notices or other communications required or desired to be sent
to either Party shall be in writing and shall be sent by hand or by Registered
or Certified mail, postage prepaid, return receipt requested, or sent by
telegram or facsimile to the address set forth in the Preamble to this Agreement
or to such other address as the recipient may designate by notice in accordance
with the provisions of this Clause. Any such notice shall have been deemed to
have been delivered if served by hand when delivered, if by Registered or
Certified Mail 48 hours after posting if within the same country or 14 days if
posted from another country, and by telex or facsimile transmission when
dispatched and receipt confirmed by recipient party.

 

8.6 Severability. Any term or provision of this Agreement which is found by a
court, tribunal or arbitration panel to be invalid or unenforceable shall be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms or provisions of this
Agreement or affecting the validity or enforceability of any of the other terms
or provisions of this Agreement. In the event that any term or provision of this
Agreement is found to be unenforceable or ineffective, then the reviewing court,
tribunal or arbitration panel may modify such term or provision to the extent
necessary to render it enforceable and the parties agree to be bound by and
perform this Agreement as modified.

 

8.7 Applicable Law. This Agreement and the performance hereof shall be construed
and governed in accordance with the internal laws of Israel, without reference
to principles of conflict of laws. Each party hereby irrevocably consents to the
jurisdiction of the appropriate court venue in Tel-Aviv for any dispute or
action relating to this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly signed by
the date stated above.



    Zion Oil & Gas, Inc.             /s/ Ilan Sheena   /s/ Richard Rinberg Ilan
Sheena   Richard Rinberg     Chief Executive Officer





 

 

